Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-14, 17-19 and 21-31are pending and claims 11-14 and 17-19 are withdrawn in the Supplemental Amendment dated 09/08/2021.  
The examiner contacted attorney Sangeeta Cheema on 09/09/2021 to correct minor typo issues in the Supplemental Amendment as noted in the below Examiner’s Amendment section. 
As a result, claims 1-4, 6-14, 17-19 and 21-31 are allowed. 

Withdrawn rejections:
Applicant's Response of 06/30/2021 and Supplemental Response of 09/08/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Responses, the 103 rejection has been withdrawn. 

Rejoinder
Since claim 1 is directed to an allowable product pursuant to the procedures set forth in MPEP 821.04(b), previously withdrawn from consideration as a result of a 
Because all claims previously withdrawn from consideration under 37 CFR 1.143 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 04/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
As a result, the application places the case in condition for allowance and therefore the objection/rejections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sangeeta Cheema on 09/09/2021.

In Claim 6, 
	“the beehives” in the last line has been deleted and replaced with --- beehives ---. 

In Claim 11, 
	“to –the composition of claim 1” in the last line has been deleted and replaced with --- to the composition of claim 1 ---.

In Claim 13, 
	“at least” in line 3 has been deleted. 

In Claim 23, 
	“the hop beta” in line 1 has been deleted and replaced with --- at least one of the hop beta ---.

In Claim 27, 
“the beehives” in the last line has been deleted and replaced with --- beehives ---. 

In Claim 28, 
“comprising_” in line 2 has been deleted. 


In Claim 30, 
“comprising-ascorbic” in line 1 has been deleted and replaced with --- comprising ascorbic ---. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including the applied references Probasco (US2014/0127968A1, of record) and Kochansky (US6037374A, of record) does not disclose or suggest a composition comprising about 5% to about 75% hop beta acids, about 5% to about 75% including about 5% to about 29% solvent, about 5%-75% emulsifier, and about 0.5 to about 35% including about 0.5 to about 6% fumed silica, wherein the hop beta acid degradation is about 30% over a period of about 30 days, and wherein the composition is moist for a period of at least about 14 days as instantly claimed. In the claimed invention, the presence of fumed silica protects hop beta acid from oxidative degradation as compared to the absence of fumed silica of Formulation 2 (Example 3 and Fig. 7 of instant application). Probasco discloses silica as capsule material which is not fumed silica; and Kochansky discloses fumed silica as gelling agent for formic acid-based formulation and remains silent about hop beta acid, and the applied references do not recognize problem of degradation of hop beta acid. Accordingly, from the teachings of the applied references, there is no motivation to select fumed silica for the purpose of protecting detrimental oxidation of hop beta acid.  Thus, the claimed invention and method of use are not obvious over the applied art alone or in combination. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-14, 17-19 & 21-31 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/KYUNG S CHANG/        Primary Examiner, Art Unit 1613